Stone, J.,
delivered the opinion of the Court.
William H. Pratt and wife, residents of London, England, executed a power of attorney to Asa Higgins, of the City of Baltimore, giving to him full power and authority to sell and convey all the real estate of said Pratt and wife lying in the City of Baltimore. In pursuance of this power of attorney, Higgins sold a portion of said real estate to Samuel Ruffin, the appellee, in the year 1812. Ruffin, in March, 1883, sold the land so purchased by him to Jacob S. Rosenthal, the appellant, who, after examination, objected to the title of the appellee upon the ground that the power of attorney from Pratt and wife to Higgins was not recorded cotemporaneously with the deed to Ruffin. The power of attorney had been previously recorded among the land records of Baltimore City, and was particularly referred to in the deed to Ruffin. The only question for us to decide in this case is whether it was necessary, in order to give Ruffin a perfect title to the land so purchased by him, that the power of attorney should be recorded at the same ¿¿me with the deed to him.
*326(Decided 20th June, 1883.)
The Act of 1856, codified in the Revised Code, sec. 28, Art. 44, provides that “every power of attorney, authorizing an agent or attorney to sell and convey any real estate, shall he attested and acknowledged in the same manner as a deed, and recorded with the deed executed in pursuance of such power of attorney.” Prior to 1856 no provision was made hy any existing law for the recording of a power of attorney to sell land, although the deed, made in pursuance thereof was required to he recorded. It was the manifest intention of that Act to supply that defect. It required the authority of the attorney to execute the deed to he placed on the record with the deed, for the preservation of the evidence that the person who executed the deed had power to do so, and was duly appointed for that purpose. The Act never contemplated that the power of attorney must be recorded eo instanti with the deed, hut the term “ with the deed ” means upon the proper records of the city or county whei’e the deed is recorded.
It may be recorded either at or before the recording of the deed. The power of attorney in the case before us was duly recorded before the deed, and we do not wish to he understood as intimating any opinion as to the effect of recording a power of attorney after the deed is recorded, as that case is not now before us. But when the power of attorney is once recorded, and reference is made in the deed to it, and the place where it is recorded, that is certainly a substantial compliance with the statute, and the decree in this case must therefore be affirmed.

Decree affirmed.